                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        JOSE LUIS MARTINEZ,
                                   7                                                    Case No. 18-cv-03480-JCS (PR)
                                                      Plaintiff,
                                   8
                                                v.                                      ORDER OF DISMISSAL
                                   9
                                        B. PATTON, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to file an amended complaint.
                                  14   Accordingly, this federal civil rights action is DISMISSED (without prejudice) for failing
                                  15   to comply with the Court’s orders and for failing to prosecute, see Federal Rule of Civil
                                  16   Procedure 41(b).
                                  17          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  18   Any such motion must contain an amended complaint that (i) appears on this Court’s
                                  19   form; and (ii) complies in all respects with the instructions set forth in the order dismissing
                                  20   the complaint with leave to amend. (Dkt. No. 25.)
                                  21          The Clerk shall enter judgment in favor of defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: October 7, 2019
                                                                                         _________________________
                                  24
                                                                                             JOSEPH C. SPERO
                                  25                                                        Chief Magistrate Judge
                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JOSE LUIS MARTINEZ,
                                   7                                                         Case No. 18-cv-03480-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        B. PATTON, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on October 7, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jose Luis Martinez ID: E-51644
                                       Ironwood State Prison
                                  18   P.O. Box 2199
                                       Blythe, CA 92226
                                  19

                                  20

                                  21   Dated: October 7, 2019

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
